Case A-cv-00025-JAO-RT Document 1

li

i\|
; \
iM

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII

Aunty’s Market China Town
Hawaii LLC. HI
LETICIA TAMAYO
To Issue Special Power of Attorney
Business Partner OF JANET HOWELL
Tel. ( 808)542-7831
Bebothawaii@gmail.com
Tel. (808)202-8972
Bukitkit.38@gmail.com

Plaintiffs

Vs
Amoguis Clans,
Karen Antonio, Flory Antonio
Carino Family, Karen Ventilasion
Agbayani Family,
Malanog Family
Esta Family
Cayabyab Edna and Daughter
BE MYLENE AND MARLENE
ACOSTA Families
Arnel Edades and Family
Marques Family
Rodriguez Family
Grace Mapanao & Family
DOE FALLS WITNESSES
ET ALL.

DEFENDANTS

Filed 01/18/19 Pagelofi2 PagelID# 1

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF HAWAI|

JAN 18 2019

at A o'clock andA7 min_ AM
SUE BEITIA, CLERK Ma

CV19 00025 JAO-at

BEFORE: MAGISTRATE
To File for New Case Number

JUDGE RICHARD PUGLISI

Complain of Criminal Action:
FAMILY ALIENATORS FRAUD MILITARY
DEPENDENTS, CLAIMING TO BE
GIRLFRIENDS, SEX OFFENDERS
TO CHARGE THE GENIUS CRIMINALS
WHO UNDERMINED SEDUCTOR,
SEDUCTRESES, TERRORIZERS
MULTIPLE IDENTITY THEFT
FAMILIES, FAMILY ALIENATORS
THEFT FAMILIES, FRAUD MILITARY
DEPENDENTS CLAIMING TO BE
Girlfriends, boyfriends, Beneficial
Friends, Co-workers, Relatives
Cousins et all.
RELATIVES, COUSINS ET ALL
COMPLAIN OF: OBSTRUCTION
JUSTICE INTENTIONAL
MANSLAUGHTER AND ATTEMPTED
MURDER CAUSE BY RELATIONAL
ATTEMPTED MURDER CAUSE BY
BULLIES, FAMILY ALIENATORS
PROVOKERS, DUE TO THEIR
CRAB MENTALITIES, GOLD DIGGERS
OBSTRUCTING JUSTICE,
FRAUD DEPENDENTS HOME
WRECKERS, FRAUD DEPENDENTS,
GENIUS CRIMINALS, THIEVES,
OBSTRUCTING OUR BUSINESS
GROWTH

OF

 

Page 1 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page 2of12 PagelD#: 2

MOTION/ ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

 

HOMESIDE, BULLIES, INTENTIONAL
MANSLAUGHTER, ATTEMPTED
MURDER, GROWTH BREACH OF
CONTRACT, BREACH OF PEACE,
BLOOD SUCKERS, FORGERS, LYBEL
FABRICATORS, SLANDERERS, ETC.

 

 

TO the Rightful Judges, may we request your good office to allow Business
Partner Leticia Tamayo to Sue my Co-Religions, Co-Brethrens in my Church
To get the Justice I need. Most of them Joined my Religion in order not to be
being Sued it’s against the Doctrine of our Church to Sue them, but they are
the Actual Doer of Wrong and Evils. I don’t want my Rightful Religion to stain
HER NAME BECAUSE OF THE DOER OF WRONG THEY ARE SEDUCED BY
WYMPY SEDUCTORS AND SEDUCTRESSES for their LUSH OF FLESH. My
Church doesn’t have to do anything of their criminal actions. I’m the Primary
Plaintiff Janet Howell believe in My Religion that it will Save my Soul on
Judgment day. My Soul is Very Important to me more than material things.
To have my Business Partner as a third Party who will help me to Get My

Justice and be able to Recover the Damages they have done to me. My

Page 2 of 12
Case 1:19-cv-00025-JAO-RT Document 1 Filed 01/18/19 Page3o0f12 PagelD#: 3

MOTION/ ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

ee ee ee es a es ey ey ee ys es ee eee ee a i ee i
SSS SS SS SS SS SS SS SS SS SS SS SS SS SF SS SS SS SF SS SS SS SS SS SS SS Ss SS eS Se eS

 

Business Partner. Leticia Tamayo will help me if ever I’m Not around or
while I’m far away from State to Recover and Get my Treatments. I’m
Appointing Her to Help me to Sue all the People who Betrayed me,

the People who severely Ruined my Reputation, who Step All Over My

Pride, the People who Identity theft me for Life. The People who Forged My
Signatures to make me Crazy Delusional Wife, but Actually Crazy Delusional
Mistresses, Cuncubines, Seductor, Seductresses, Sex Offenders, Slanderers,
Bullies, The Pure Abdominal Evils, willing to harm, willing to Kill to Keep their
Dishonest Gains. Willing to Provoke, Willing to Run Me Over of the Cars that
they Acquired Fraudulently through the Help of the Playboy Chick boy.

who are Willing to Harm others for their DISHONEST GAINS. The FRAUD
MILITARY DEPENDENTS they accumulated Due to my Husband’s Sex
ADDICTION, Negligence Heart, Delusional King Solomon De Fake, Father
Abraham of New Millennium. Some of His Friends Beneficial Friends,
Girlfriends are Hindering my Justice. Restraining Choking my Justice.

I’m the one who’s severely Injured they have the Nerve to Claim for the

Page 3 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page4of12 PagelD#:4

MOTION/ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

ee se ee ee ee re ee
Fa i i a a Sm a

 

Insurances, stealing my case? It’s Impossible that NO ATTORNEY will easily
take my case. With 3 Cars Accident, with Phillippine Airlines Death in the
Aircraft? My Cases are under Settlements and I know the Clever Man and HIS
Girlfriends, with Bastards are trying to interfere on my Justice. I was obviously
Betrayed and continually harm so the Compensatory Damages and Punitive
Damages, Tangible and Intangible Damages Payments of the Damages Done to
me is my Treatment.

May I request the Honorable Judges to Allow my Business Partner to be
able to access the building to help me out on my case? specially if I really in
Pain and needed to be treated or won’t be able to move around. Sometimes
My Injuries are unbearable. I will Highly appreciate the approval and consi-
Deration of this Request. If the Court date will be granted hearing and
conferences etc. Fraud Military Dependents will not be able to access the
Federal Building. I’m Requesting to approve them to access the Building on
Conferences, Hearings, all Legal Matters Pertaining to my Cases. I’m sure they

will NOT use their Fake ID’S To incriminate themselves. I’M SURE the
Page 4 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page5of1i2 PagelID#:5

MOTION/ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

 

Honorable Judges and the Court will Respect my Belief and Religion and
what Even in Paradise and Sacred Places there’s always Snakes who will ruin
The Unity and Cause Fractions in an Organization.

The doers of Wrong are Falls Brethren who joined our Church to keep
their Dishonest Gains and they are giving in to Temptatons/Wympy being
Seduced by Seductresses Sex Offenders for their Lush of Flesh.

They are obstruction Justice by Being Supported by the Clever Chick boy
Playboy, King Solomon de Fake and Father Abraham of New Millenium the
Fake.

I want to Charge them all of Punitive Damages and Compensatory,
tangible, and intangible damages, DISFIGUREMENT, Lost of Happiness in
Life. They all Cross the Line and they have been taken advantage of my
Business Partner Janet Howell. Intentional Manslaughter, Home side and
Attempted Murder. Due tothe Multiple Fraud Military Dependents, I
am obviously, in danger some are working in the Airport, some in the

Immigration Custom, some are in the Best Security, some of their

Page 5 of 12
Case 1:19-cv-00025-JAO-RT Document 1 Filed 01/18/19 Page6of12 PagelD#: 6

MOTION/ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

ee yy re ee rm rm rn cre ee cs ee ee ca er ere re ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee
SSS SS 88 SS SS SS 8 8 Se SS SS 28 SS 8S SS SS SS SS SS SS SS SS ES SS SS SS SS ES SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS

 

relatives are actually working in the Police Stations, Immigration and
Custom.
THESE FRAUD MILITARY DEPENDENTS ARE NOT EXCUSE ESPECIALLY
THERE ARE THE ACTUAL EVIL DOERS OF WRONG. MOST OF
THEM JOINED MY CHURCH SO THAT THEY WON’T BE SUED IT’S
AGAINST THE DOCTRIN IN MY RELIGION TO SUE MY CO BRETHRENS
IN MY CHURCH. I DON’T WANT THEM TO GET AWAY FROM THEIR
CRIMES THEY ARE NOT EXCUSED.

PLEASE ALLOW MY BUSINESS PARTNER TO SUE THE HOME
WRECKERS. IN ORDER NOT TO CHOCK, NOT HINDER THE JUSTICE THAT
SHE’S PURSUING HER CHEST PAIN, CATASTROPHIC INJURIES TO BE
TREATED.

1’?M MY BUSINESS PARTNER WILL HELP ME RECOVER BY TAKING CARE OF
SOME CLERICAL WORK FOR ME. I WISH AND HOPE THAT THIS COURT

WILL ALLOW MY BUSINESS PARTNER TO ACCESS MY FILES WHILE

Page 6 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page 7of12 PagelD#: 7

MOTION/ ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

 

I’M AWAY OR IN DIFFERENT LOCATIONS FOR MY TREATMENTS. EASILY
ONCE THE JUSTICE WILL BE SERVED/ RECEIVED AND TRUTH WILL PREVAIL.
AND MY EASY RECOVERY FINANCIALLY, PHYSICALLY, MENTALLY,
DISFIGUREMENTS WILL HEAL ME JUSTICE IS MY REAL TREATMENT.

FALLS WITNESSES WHO RUINED AND UNDERMINED ME FURTHER,
BULLIED ME BACK STABBED, FRAMED, BLOCK MAILED, IDENTITY THEFT,
AND FORGERS FAMILY ALIENATORS, SHOULD ALL BE INTERROGATED AND
PAY. THEY ARE ALL CHOKING MY JUSTICE AND MY BUSINESS GROWTH AND
FINANCIAL STABILITY FOR MY BUSINESS VENTURES.

LONGING FOR AND BE ABLE TO RECOVER TO HAVE FINANCIAL STABILITY
AND BUSINESS GROWTH TO HELP ME TO RECOVER FROM THIS
CATASTROPHIC INJURIES DONE BY MYLTIPLE FRAUD DEPENDENTS. ME AND
MY BUSINESS PARTER TRYING PURSUE JUSTICE TO REMOVE THE
OBSTACLES, CHOCKERS OF JUSTICE.

Multiple Families me their Puppet, Bullied THEY Continually Obstructing Justice

THESE Multiple FRAUD MILITARY DEFENDANTS MONSTEROUS, TERRORIZERS
Page 7 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page8of12 PagelID#: 8

MOTION/ ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

 

DELUSIONAL MISTRISSES CONNIVED WITH THEIR FAMILIES AND

RELATIVES. They Damaged my Reputation, Credibility and Dignity.

They damaged me Badly that’s why I cannot have Financial Stability and

Business Growth. MY BUSINESS PARTNER WILL HELP ME TO GET MY
JUSTICE. Please allow my Business partner to Sue my Enemies. My Business
Partner is Leticia Tamayo our Business Name Affixed in the Front Page
I was Bullied, Undermined, Cheated, Betrayed, Slandered, Lybel, and fooled
They made me Delusional Wife but Actually Delusional CONNIVING MISTRESSES
SEX OFFENDERS, IMMORALS, BLOOD SUCKERS, GOLD DIGGERS, SLANDERERS
MY Husband’s GIRLFRIENDS? BOYFRIENDS? CO-WORKERS
RELATIVES? COUSINS? THEY ARE NOT QUALIFIED TO BEA

A MILITARY DEPENDENTS. THEY ARE NOT THE LEGAL

WIFE. THEY ARE NOT THE LEGAL GIRLFRIEND. MY HUSBAND

IS OUT OF CONTROL. WITH OR WITHOUT KIDS HE

SUPPORTING THEM ALL ESPECIALLY ON VACATIONS
EDUCATIONS ETC. HIS NOT RESPONSIBLE TO BUY THEM

MOTION/ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
Page 8 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page Q9of12 PagelD #9

IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

 

HOUSES, GIVE BUSINESS CAPITALS ETC. MY HUSBAND, IS
HEALTH HAZARD, HIS AN STD PATIENT. IT’S NOT HIS
RESPONSIBILTY TO BUY THEM FANCY CARS AND HOUSES?
AND GIVE MONEY FOR THEIR BUSINESSES HE IS STILL
MARRIED TO ME, HIS NOT DIVORCE AND NOT IN THE PROCESS
OF DIVORCING SO ALL RIGHTS ONLY TO ME AND FOR ME.
THESE FRAUD MILITARY DEPENDENTS FAMILIES ALL OVER
THE WORLD SHOULD BE PROSECUTED, THEY ALREADY
BENEFFITTED.

SINCE 2003 YEARS. JUST RIGHTFULL FOR THEM TO PAY

THE DISFIGUREMENTS, PAIN SUFFERINGS PLANNED THEIR
PREGNANCIES TO BE SUPPORTED FOR LIFE. HOME WRECKERS
MISTRESSES THEY HAD CRIMINAL CONVERSATION AND
ALIENATION OF AFFECTION WITH MY HUSBAND. IT’S RIGHT
AND PROPER THAT THE FRAUD MILITARY DEPENDENTS
SHOULD PAY THE LEGAL WIFE’S PAIN, SUFFERINGS, MENTAL
HARM, MENTAL ANGUISHED, BREACH OF CONTRACT AND
BREACH OF PEACE, PUBLIC HUMILIATION, OBSTRUCTING

JUSTICES.
Page 9 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page 10o0f12 PagelD#: 10

MOTION/ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

 

I BEEN VICTIM OF IDENTITY THEFT MADE HER THEIR
SUGAR MAMA FOR LIFE. COMPENSATORY AND PUNITIVE
DAMAGES. THEY FRAUDULENTLY ENJOYED ALL THE BENEFITS
THAT SUPPOSED TO BE MINE AND MY REAL FAMILY ONLY.

THEY GOT AWAY SINCE 2003, Late Discovery at the Maui
Court, One of the theft mistress Karen Ventilation use my name
There’s a law suit against me, I’m sure she’s the Culprit her
Family and Friends. Her Bastard that she’s claiming doesn’t
look like my husband. My husband is obsessed of Karen’s name
He was left Before by His X girlfriend Karen and He Still can’t
Move on.

IDENTITY THEFT FAMILIES. MULTIPLE FAMILIES THAT
WAS BEING HELP THROUGH THE HELP OF THE CLEVER CHICK
BOY PLAYBOY THEY WERE SUPPORTED FOR LIFE. SOME HAVE
BUSINESES TOO THEY MULTIPLED DRASTICALLY. THEY
SHOULD BE STOPPED. TO FREEZE ALL THEIR PROPERTIES
TANGIBLE AND INTANGIBLE ASSETS.

Page 10 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page 11of12 PagelD#: 11

MOTION/ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

 

TO STOPPED THEM ALL OF DRAINING MY ME. ?’’M THE LEGAL
GIRLFRIEND AND LEGAL WIFE THEIR FRAUD MONETARY ALL
KINDS OF SUPPORTS THAT THE CHICKBOY, PLAYBOY OUT OF
CONTROL SEX ADDICT SHOULD BE FREEZE AND STOPPED.
BENEFITS, CREDIT CARDS, BANK ACCOUNTS, EDUCATIONS
LOANS SHOULD BE REFUNDED AND PAID BACK TO THE
LEGAL WIFE TO THE LEGAL GIRLFRIEND WHICH IS ME THE
PLAINTIFF.

I am Severely Mentally Harm, mental anguished mental, Lifetime
Grieve and humiliation these gave me CHEST PAIN AND
HEADACHES. There are times I cannot move due to cramping of
My major muscles. I cannot use My Medical Insurances because
I was mocked due to the Fabricated Delusional Wife but

Actually Delusional Mistresses. Emotional Distress and Publicly

Humiliated. If with Kids $144M, To charge them of all 9 Million

x years of Being Fraud Military Dependents Identity Theft Women and Man
Page 11 of 12
Case 1:19-cv-00025-JAO-RT Document1 Filed 01/18/19 Page12o0f12 PagelD#: 12

MOTION/ACTION: DUE TO MY RELIGIOUS BELIEF, I DON’T WANT TO
IMPLICATE MY RELIGION WHERE I’M GETTING ALL THE BENEFIT FOR MY
SOUL, STRENTH IN MY LIFE THROUGH SPIRITUAL SERENITY AND HOLISTIC
TREATMENTS FOR FAST RECOVERY IT’S MORETHAN A PSYCHOLOGIST
VISITS, I CAN TALKED TO GOD DIRECTLY FOR HIS GUIDANCE, LOVING
KINDNESS, UNEQUALED PEACE, HOPE AND LOVE I CAN TALK TO GOD TO
COMFORT ME.

ee a a a a a a a a i i a i i a i a i i i i i SE
SSS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS ES SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SS SSS SS SS SS

 

Mistresses and Boyfriends. One Kid, 2 Kids x 2. = $188M. I was abused because
Of them Publicly my Husband wants to pleased them all so that they can feel that
The Legal Wife, Legal Girlfriend were Not in good Terms. He wants me to Co-Exist
With the Hostile Fraud Military Dependents that He Implanted in our Lives. Mylene
Acosta have 4 Kids now, contented to be Mistress, Fraud Military Dependents for
Life. Her Kids need DNA Testing She’s one of the MOST CRAZY DELUSIONAL
MISTRESS SINCE IN BAHRAIN, SHE’S ALSO IN GERMANY THE ACTUAL BEST
ACTRESS ON DEC. 17-19, 2012. She’s here now in Hawaii, the Reason of My

Abused, Pain, Suffering, one of my Husband’s Priority when I badly Need Him.

 

Janet Howell
Plaintiff

Leticia Tamayo

Aunty’s Market China Town
Hawaii LLC. HI

Business Partner/Legal Assistant

Page 12 of 12
